Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy Campbell Harding appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See United States v. Harding, No. 1:02-cr00381-WDQ-S (D. Md. filed Mar. 31, 2009; entered Apr. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.